210 F.2d 469
NAGLERv.McCRORY STORES CORP.
No. 11215.
United States Court of Appeals Third Circuit.
Argued February 15, 1954.
Decided March 2, 1954.

W. Brown Morton, Jr., New York City (Pennie, Edmonds, Morton, Barrows & Taylor and Stanton T. Lawrence, Jr., New York City, on the brief), for appellant.
W. Lee Helms, New York City (Leverne M. Fake, Paramus, N. J., A. J. Nydick, New York City, on the brief), for appellee.
Before MARIS, KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
This is an appeal by the plaintiff from an order of the district court denying his motion for a preliminary injunction in a civil action for unfair competition. To support the granting of such extraordinary relief there must be a showing of irreparable injury during the pendency of the action. Murray Hill Restaurant v. Thirteen Twenty One Locust, 3 Cir., 1938, 98 F.2d 578. Here, as the district court properly found, there was no proof of irreparable injury. It follows that the court did not err in denying the preliminary injunction sought by the plaintiff.


2
The order of the district court will be affirmed.